Per Curiam.
This suit was brought in the East Orange District Court to recover the sum of $223.64, the balance'due on a promissory note. The case was tried by the court with a jury, resulting in a directed verdict for the plaintiff for the sum of $297.30.
The plaintiff’s only witness ivas the manager of the plaintiff company, who testified that he has charge of the records of the company, and that there was paid on account of the *573promissory note the sum of $76.36. The credibility of the witness and the existence of the facts testified to by him, not being admitted, are questions of fact, under our cases, of which the case of Second National Bank v. Smith, 91 N. J. L. 531, is illustrative. It was error to direct a verdict for the plaintiff, a jury question was involved. The judgment of the East Orange District Court is therefore reversed.